 



Exhibit 10.2
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “First Amendment”) is made
and entered into as of August 7, 2006, by and among USP DOMESTIC HOLDINGS, INC.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions party to the Credit Agreement, as defined below (the “Lenders”),
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”), BANK OF AMERICA, N.A., as Syndication Agent (in such
capacity, the “Syndication Agent”) for the Lenders, and GENERAL ELECTRIC CAPITAL
CORPORATION, as Documentation Agent (in such capacity, the “Documentation
Agent”) for the Lenders.
RECITALS:
     1. The Borrower and the Lenders entered into that certain Credit Agreement
dated February 21, 2006 (the “Credit Agreement”).
     2. The Borrower and the Lenders desire to amend the Credit Agreement as
provided herein.
     NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower and the Lenders agree to amend the Credit Agreement
as follows:
     1. Section 1.1 of the Credit Agreement is amended to include the following
new definitions:
     “Base Rate Borrowing” shall mean a Borrowing with interest accruing on said
Borrowing at the Base Rate, plus the Base Rate Margin.
     “Base Rate Loan” shall mean a Loan made as a Base Rate Borrowing.
     “Base Rate Margin” shall mean the percentage per annum determined by
reference to the applicable ratio of Borrower’s consolidated Total Net Debt to
EBITDA as set forth on Schedule I hereto. As of the First Amendment Effective
Date, the Base Rate Margin shall be as depicted on Level V; provided, however,
that upon delivery to the Administrative Agent of Borrower’s consolidated Total
Net Debt to EBITDA for the preceding four fiscal quarter period then ending, and
thereafter the Base Rate Margin shall be calculated on the last day of each
fiscal quarter and measured on a rolling four quarter basis, with such
calculation to be effective as of the second (2nd) Business Day after which the
Borrower delivers the financial statements required by Section 5.1(a), (b), or
(c) and the compliance certificate required by Section 5.1(d); provided further,
that if at any time the Borrower shall have failed to deliver such financial
statements and such certificate by the required date, the Base Rate Margin shall
be at Level VI until such time as such financial statements and certificate are
delivered, at which time the Base Rate Margin shall be determined as provided
above.

 



--------------------------------------------------------------------------------



 



     “Collateral Agent” shall mean SunTrust Bank in its capacity as collateral
agent under the Security Documents, the Holdings Guarantee Agreement, the Parent
Guarantee Agreement, and the Subsidiary Guarantee Agreement.
     “First Amendment Effective Date” shall mean August 7, 2006.
     “Letter of Credit Fee” shall have the same meaning as set forth in Section
2.13(c)(i).
     “Revolving Loan Pro Rata Share” shall mean with respect to all Lenders at
any time, a percentage, the numerator of which shall be the sum of (i) all
Lenders’ outstanding Revolving Loans, plus (ii) any unpaid LC Disbursements,
plus (iii) the face amount of any outstanding Letters of Credit, plus (iv) any
outstanding Swingline Loans (herein “Revolving Obligations”), and the
denominator of which shall be the sum of the Revolving Obligations, plus the
outstanding Term Loans as defined in the Term Loan B Credit Agreement.
     “Term Loan B” shall mean a $200,000,000 credit facility extended to
Borrower for the purpose of: (a) refinancing the Holdings Notes pursuant to the
Term Loan B Credit Agreement, (b) repaying certain of the indebtedness
outstanding under this Agreement, and (c) funding certain of the fees and
expenses incurred in connection with the closing of the Term Loan B Credit
Agreement.
     “Term Loan B Credit Agreement” shall mean that certain Credit Agreement
executed among the Borrower, Bear Stearns Corporate Lending Inc., as
administrative agent thereunder, SunTrust Bank, as Collateral Agent and
Documentation Agent, and the lenders from time to time party thereto dated as of
August 8, 2006.
     “Term Loan B Obligations” shall have the same meaning as the term
“Obligations” has under the Term Loan B Credit Agreement.
     2. The definition of “EBITDA” as set forth in Section 1.1 of the Credit
Agreement shall be amended and restated as follows:
     “EBITDA” shall mean for the Borrower and its consolidated Subsidiaries for
any applicable period, the sum of (a) Net Income, plus (b) to the extent
deducted in determining Net Income, the sum of amounts attributable to
(i) amortization, (ii) income tax expense, (iii) Interest Expense,
(iv) depreciation of assets, and (v) to the extent applicable, non-cash equity
compensation costs applicable under and calculated in accordance with Statement
of Financial Accounting Standards No. 123 (revised 2004) [FAS 223 (revised)] as
promulgated by the Financial Accounting Standards Board; provided, that cash
payments made in such period or in any future period in respect of such non-cash
costs shall be subtracted from Net Income in calculating EBITDA in the period
when such payments are made; provided, further that EBITDA shall be adjusted to
give pro forma effect to (x) Permitted Acquisitions made during such period
(such adjustment to be reasonably satisfactory to the Administrative Agent) as
if such Permitted Acquisitions had been made at the beginning of such period,
which pro forma calculations shall deduct the value of the existing Equity
Interests not held by the

2



--------------------------------------------------------------------------------



 



Borrower or such consolidated Subsidiary in the applicable Permitted
Acquisition, and (y) permitted dispositions during such period (such adjustment
to be reasonably satisfactory to the Administrative Agent) as if such permitted
dispositions had been made at the beginning of such period; provided that in
connection with the acquisition of Surgis, Inc., Borrower shall be permitted
certain “add-backs” in an amount not to exceed $3,000,000 with such “add-backs”
to be reasonably acceptable to Administrative Agent.
     3. The definition of “Holdings Guarantee Agreement” as set forth in
Section 1.1 of the Credit Agreement shall be amended and restated as follows:
     “Holdings Guarantee Agreement” shall mean a guaranty agreement executed in
form and substance acceptable to Lenders by Holdings in favor of the Collateral
Agent pursuant to which Holdings guarantees repayment of (i) all Obligations of
the Borrower described herein and evidenced hereunder and under any Loan
Document, and (ii) the Term Loan B Obligations.
     4. Subpart (vii) of the definition of “Indebtedness” set forth in
Section 1.1 of the Credit Agreement shall be amended and restated as follows:
     (vii) all Guarantees of such Person of the type of Indebtedness described
in clauses (i) through (vi) above or clauses (ix) through (xi) below,
     5. The definition of “Parent Guarantee Agreement” as set forth in
Section 1.1 of the Credit Agreement shall be amended and restated as follows:
     “Parent Guarantee Agreement” shall mean a guaranty agreement executed in
form and substance acceptable to Lenders by the Parent in favor of the
Collateral Agent pursuant to which the Parent guarantees repayment of (i) all
Obligations of the Borrower described herein and evidenced hereunder and under
any Loan Document, and (ii) the Term Loan B Obligations.
     6. Subpart (ii) of the definition of “Permitted Acquisitions” as set forth
in Section 1.1 of the Credit Agreement shall be amended and restated as follows:
     (ii) in the event an acquisition of a consolidated Subsidiary (whether
pursuant to an acquisition of Equity Interests, assets, or otherwise) is made
for consideration in an amount (including cash paid and the exchange of other
assets or property) equal to or in excess of $1,000,000, the Borrower shall have
delivered to the Administrative Agent a compliance certificate for the period of
four full fiscal quarters immediately preceding such acquisition (prepared in
good faith and in a manner and using such methodology which is consistent with
the most recent financial statements delivered pursuant to Section 5.1) giving
pro forma effect to the consummation of such acquisition and evidencing
compliance with the covenants set forth in Article VI; and
     7. The definition of “Subsidiary Guarantee Agreement” as set forth in
Section 1.1 of the Credit Agreement shall be amended and restated as follows:

3



--------------------------------------------------------------------------------



 



     “Subsidiary Guarantee Agreement” shall mean a guaranty agreement executed
in form and substance acceptable to Lender by the Subsidiary Loan Parties in
favor of the Collateral Agent pursuant to which the Subsidiary Loan Parties
guarantee repayment of: (i) all Obligations of the Borrower described herein and
evidenced hereunder and under any Loan Document, and (ii) the Term Loan B
Obligations.
     8. Section 2.3 of the Credit Agreement is amended and restated in its
entirety as follows:
     Section 2.3 Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
attached hereto (a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. one
(1) Business Day prior to the requested date of each Base Rate Borrowing, and
(y) prior to 11:00 a.m. three (3) Business Days prior to the requested date of
each Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be
irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing, and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Revolving Borrowing shall be not less than $1,000,000 or a larger multiple
of $500,000; provided, that Base Rate Loans made pursuant to Section 2.5 or
Section 2.22(c) may be made in lesser amounts as provided therein. At no time
shall the total number of Eurodollar Borrowings outstanding at any time exceed
eight (8). Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.
     9. Section 2.11(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     (b) Mandatory Prepayments. Subject to the provisions of Section 2.7 of the
Term Loan B Credit Agreement and after fulfilling the provisions contained
therein, the Borrower, at the following times and upon receipt of the same by
any Loan Party, shall cause the Administrative Agent to receive, to the extent
available, for application to the Revolving Loans:
     (i) an amount equal to fifty percent (50%) of Net Equity Proceeds within
three (3) Business Days after the Mandatory Prepayment Date specified in
Section 2.7(c) of the Term Loan B Credit Agreement; provided that the remaining
fifty percent (50%) of Net Equity Proceeds shall also be paid to the
Administrative Agent for application to the Revolving Loans to the extent that
within one hundred eighty (180) days after receipt thereof, such proceeds are
not applied as a principal reduction of Term Loan B or utilized for Permitted
Acquisitions;

4



--------------------------------------------------------------------------------



 



     (ii) an amount equal to one hundred percent (100%) of: (x) Net Casualty
Proceeds which do not become Reinvested Proceeds within one hundred eighty (180)
days of receipt thereof, (y) within one hundred eighty (180) days of receipt
thereof, Net Debt Issuance Proceeds not used either for application as a
principal reduction of Term Loan B or for Permitted Acquisitions, and (z) Net
Disposition Proceeds which do not become Reinvested Proceeds within one hundred
eighty (180) days after receipt thereof; provided that the time period of one
hundred eighty (180) days shall be extended to three hundred sixty-five
(365) days if Holdings obtains Net Disposition Proceeds from the sale or
transfer of Equity Interests in any of USP International Holdings, Inc., Global
Healthcare Partners, Ltd., United Surgical Partners Europe, S.L. and/or USPE
Holdings, Ltd.
     So long as no Default has occurred, the mandatory prepayments required by
this Section 2.11(b) shall not be deemed to reduce permanently the Revolving
Commitment.
     The portion of such Net Casualty Proceeds, Net Debt Issuance Proceeds, Net
Equity Proceeds and Net Disposition Proceeds which are permitted to be
reinvested or utilized for Permitted Acquisitions by the Borrower as provided
above shall, immediately upon any Loan Party’s receipt thereof so long as no
Default shall have occurred and be continuing, (1) be applied by the Borrower to
the Term Loans (as defined in the Term Loan B Credit Agreement) in accordance
with Section 2.7(d) of the Term Loan B Credit Agreement, or (2) be deposited by
the Borrower in a cash collateral account in the Borrower’s name maintained with
the Collateral Agent (the “Cash Collateral Account”). So long as no Default
shall have occurred and be continuing, the Borrower may withdraw the applicable
proceeds from the Cash Collateral Account for application to the Term Loans in
accordance with Section 2.7(d) of the Term Loan B Credit Agreement or for
reinvestment or utilization for Permitted Acquisitions, as the case may be, as
provided herein at any time prior to the expiration of the designated period for
any such action as provided above (each, a “Designated Period”). Upon expiration
of the applicable Designated Period and so long as no Default shall have
occurred and be continuing, any proceeds which have not been so reinvested or
utilized for Permitted Acquisitions prior to such time shall be delivered by the
Collateral Agent to the administrative agent as named in the Term Loan B Credit
Agreement for application to the Term Loans (as such term is defined in the Term
Loan B Credit Agreement) in accordance with the provisions of Section 2.7(d) of
the Term Loan B Credit Agreement. If, however, a Default shall have occurred and
be continuing (A) upon the applicable Loan Party’s receipt of any such proceeds,
then the Borrower shall deliver to the Administrative Agent the Revolving Loan
Pro Rata Share of such proceeds, or (B) at any time during any Designated
Period, then the Collateral Agent shall withdraw all such proceeds from the Cash
Collateral Account upon the occurrence of such Default and deliver to the
Administrative Agent the Revolving Loan Pro Rata Share of such proceeds;
provided, that if at any time during the continuance of such Default, the
Obligations under and as defined in the Term Loan B Credit Agreement have been
permanently paid in full, then the percentage of such proceeds paid to the
Administrative Agent for application as a permanent reduction to the Revolving
Loans shall be increased from the Revolving Loan Pro Rata Share to one hundred
percent (100%) of the amount of such proceeds.

5



--------------------------------------------------------------------------------



 



     10. Section 2.12(a) of the Credit Agreement shall be amended and restated
in its entirety as follows:
     (a) The Borrower shall pay interest on each Base Rate Loan at the Base
Rate, plus in each case, the Base Rate Margin in effect from time to time, and
on each Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest
Period in effect for such Loan, plus, in each case, the Applicable Margin in
effect from time to time.
     11. Section 5.1(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     (b) concurrently with the delivery of the financial statements referred to
in clause (a) above, the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, and cash flows of the Borrower and its
consolidated Subsidiaries for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year;
     12. Section 5.1 of the Credit Agreement shall be amended to include new
subparts (k) and (l) to read as follows:
     (k) unless otherwise delivered hereunder or under the Loan Documents,
promptly following the mailing or receipt of any notice or report delivered
under the terms of the Term Loan B Credit Agreement or any related loan
documentation, copies of such notice or report; and
     (l) no later than five (5) Business Days prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver, or other modification with respect to the Term Loan B Credit
Agreement or the related loan documents.
     13. Section 7.1(h) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     (h) Indebtedness incurred by either the Borrower or Holdings up to
$200,000,000 for the sole purpose of refinancing the Holdings Notes pursuant to
the terms and conditions set forth in the Term Loan B Credit Agreement and,
subject to Section 7.11(b), any extensions, renewals and replacements of such
Indebtedness that is on terms no less favorable to the Lenders and to the
Borrower than the terms of the Term Loan B Credit Agreement as reasonably
determined by the Administrative Agent.
     14. Section 7.4(h) of the Credit Agreement shall be amended and restated in
its entirety as follows:
     (h) excluding Investments described in subparts (e) and (f) above,
Investments by the Borrower and its consolidated Subsidiaries in
Non-Consolidated Entities and Permitted Acquisitions; provided that total cash
and non-cash consideration (including Indebtedness assumed, deferred purchase
price obligations, earn-out obligations, and

6



--------------------------------------------------------------------------------



 



Capital Stock, warrants, and stock options exchanged in such purchase) for all
Permitted Acquisitions made by the Borrower and its consolidated Subsidiaries in
the aggregate during any period of four consecutive quarters, together with the
amount of all Investments in Non-Consolidated Entities made in the aggregate by
the Borrower and its consolidated Subsidiaries during such period do not exceed
in the first twelve (12) months after the Closing Date an amount equal to 1.25
times(x) the EBITDA for such four consecutive quarters, and for the time period
thereafter, an amount equal to the EBITDA for such four consecutive quarters,
and provided further that (i) no single Permitted Acquisition or investment in
Non-Consolidated Entities shall exceed $75,000,000, (ii) no Default has occurred
and is continuing or would result from any investment in Non-Consolidated
Entities or Permitted Acquisitions, as applicable, and (iii) the requirements of
Section 5.10 are fulfilled;
     15. Section 7.5 of the Credit Agreement shall be amended and restated in
its entirety as follows:
     Section 7.5 Restricted Payments. The Borrower will not, and will not permit
its consolidated Subsidiaries or any Loan Party to, declare or make, or agree to
pay or make, directly or indirectly, any dividend on any class of its stock, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, defeasance or other
acquisition of, any shares of common stock or Indebtedness subordinated to the
Obligations or any options, warrants, or other rights to purchase such common
stock or such Indebtedness, whether now or hereafter outstanding (each, a
“Restricted Payment”), except for (i) dividends payable by the Borrower solely
in shares of any class of its common stock, (ii) Restricted Payments made by any
Subsidiary to the Borrower or to another Subsidiary Loan Party, (iii) cash
dividends paid to the Borrower or Parent from any consolidated Subsidiary, and
(iv) so long as the Borrower is in pro forma compliance with the covenants set
forth in Article VI of this Agreement after giving effect to such payments, the
Borrower shall be entitled to pay for the repurchase or retirement of Equity
Interests of any Loan Party for the first year after the First Amendment
Effective Date in an amount up to 50% of Net Income for the period of four (4)
consecutive quarters most recently ended on or prior to such date and, from and
after the first anniversary of the First Amendment Effective Date, in an amount
up to 50% of cumulative Net Income for the period from and after the First
Amendment Effective Date; provided, that that in all events no Default or Event
of Default has occurred and is continuing at the time such dividend is paid or
redemption is made.
     16. Section 7.8 of the Credit Agreement shall be amended and restated in
its entirety as follows:
     Section 7.8 Restrictive Agreements. The Borrower will not, and will not
permit any consolidated Subsidiary or any Loan Party to, directly or indirectly,
enter into, incur or permit to exist any agreement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary or
any Loan Party to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (b) the ability of any
Subsidiary or any Loan Party to pay dividends or other

7



--------------------------------------------------------------------------------



 



distributions with respect to its common stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or by
this Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) the foregoing shall not apply to restrictions or conditions
contained in the Term Loan B Credit Agreement and such loan documents as defined
therein, (iv) clause (a) shall not apply to restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions and conditions apply only to the property or assets securing
such Indebtedness, and (v) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.
     17. Section 7.9 of the Credit Agreement shall be amended and restated in
its entirety as follows:
     Section 7.9 Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of the consolidated Subsidiaries or any Loan Party to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred; provided that such transaction
shall be permitted if the sale or transfer is for fair market value and the
proceeds from the sale or transfer are paid immediately: (a) if required by the
terms hereof as a Term Loan B prepayment, or (b) to the Administrative Agent for
application to the Revolving Loans.
     18. Section 7.11 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
     Section 7.11 Amendment to Material Documents and the Term Loan B Credit
Agreement.
     (a) The Borrower will not, and will not permit any consolidated Subsidiary
or any Loan Party to, amend, modify or waive any of its rights in a manner
materially adverse to the Lenders under (i) its certificate of incorporation,
bylaws or other organizational documents, or (ii) documents evidencing Permitted
Subordinated Debt; and the Borrower will not, and will not permit, any
consolidated Subsidiary or any Loan Party to amend, modify, or waive any of its
rights under any material contract if the amendment, modification, or waiver
would otherwise violate this Agreement or could be expected to result in a
Material Adverse Effect.
     (b) The Borrower will not, and will not permit any consolidated Subsidiary
or any Loan Party to, directly or indirectly amend, modify or waive any term or
provision in

8



--------------------------------------------------------------------------------



 



the Term Loan B Credit Agreement or the related loan documentation in any manner
which: (i) increases the aggregate amount of the Term Loan B Obligations;
(ii) increases the applicable interest rate or yield provisions applicable to
the Term Loan B Obligations by more than one percent (1%) per annum in the
aggregate (excluding increases (A) resulting from the accrual of interest at the
default rate as set forth in the Term Loan B Credit Agreement as of the date
hereof, or (B) fluctuation in the Base Rate or Adjusted LIBO Rate (each as
defined in the Term Loan B Credit Agreement)); (iii) makes earlier the dates
upon which payments of principal or interest on the obligations thereunder are
due; or (iv) adds additional Loan Parties or adds or makes more restrictive any
prepayment obligations, amortization, fees or other payment obligations,
covenants, events of default or other provisions thereof unless this Agreement
and the other Loan Documents are amended simultaneously therewith on the
substantially the same terms.
     19. Section 8.1 of the Credit Agreement is hereby amended to include new
subpart (q) as an additional Event of Default to read as follows:
     Section 8.1 Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
     (q) an event of default occurs under the Term Loan B Credit Agreement or
under any loan document executed by the Borrower or any Loan Parties in
connection with Term Loan B.
     20. Article VIII of the Credit Agreement is amended to include new
Section 8.2 to read as follows:
     Section 8.2 Receipt of Proceeds. Upon the occurrence of a Specified Event,
all payments, proceeds and property delivered to the Administrative Agent or the
Lenders by the Borrower for payment of the Obligations shall be delivered to the
Collateral Agent to be applied in the same manner as the Collateral Agent
applies the receipt of proceeds from any Guarantor, and upon any other Event of
Default not constituting a Specified Event, such payments, proceeds and property
shall be delivered to the Administrative Agent for application in accordance
with the terms of this Agreement. For purposes herein, a “Specified Event” shall
mean (i) any Event of Default under Section 8.1(h) or (i) of this Agreement and
any Event of Default (as defined in the Term Loan B Credit Agreement) under
Section 8.1(h) or (i) of the Term Loan B Credit Agreement, (ii) any Event of
Default under Section 8.1(a) or (b) of this Agreement and any Event of Default
(as defined in the Term Loan B Credit Agreement) under Section 8.1(a) or (b) of
the Term Loan B Credit Agreement, (iii) any acceleration of the Obligations
under this Agreement following an Event of Default and any acceleration of the
Obligations under and as defined in the Term Loan B Credit Agreement following
an Event of Default as defined in the Term Loan B Credit Agreement, and (iv) any
exercise of remedies under the Security Documents or the guarantees in favor of
the Collateral Agent delivered pursuant hereto which are undertaken at the
direction of the Required Lenders following an Event of Default and any exercise
of remedies under the Security Documents or the guarantees in favor of the
Collateral Agent delivered pursuant to this Agreement which are undertaken at
the direction of the Required Lenders following an Event of Default.

9



--------------------------------------------------------------------------------



 



     21. Section 10.3 of the Credit Agreement is amended to include the
following two additional subparts as follows:
     (g) No Indemnitee shall have any liability (whether direct or indirect, in
contract or tort or otherwise)to the Borrower or any other Loan Party arising
out of, related to, or in connection with or as a result of, this Agreement or
any agreement or instrument contemplated hereby, the transactions contemplated
therein, any Loan or any Letter of Credit or the use of proceeds thereof, except
to the extent that such liability shall be judicially determined by a final,
non-appealable judgment issued by a court of competent jurisdiction to have
resulted primarily from the gross negligence or willful misconduct of the
Indemnitee.
     (h) The obligations contain in this Section 10.3 shall survive and continue
beyond the repayment of the Loans and Obligations described herein.
     22. The Credit Agreement shall be amended to include new Section 10.14 to
read as follows:
     Section 10.14 Successor Collateral Agent. The Collateral Agent may resign
at any time by giving at least 30 days’ prior notice thereof to the
Administrative Agent, the Lenders and the Borrower. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Collateral
Agent reasonably satisfactory to Borrower. Upon the acceptance of its
appointment as the Collateral Agent hereunder by a successor, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement and the other Loan Documents. Prior to the effective date
of its resignation, the retiring Collateral Agent agrees to (i) transfer to the
successor Collateral Agent all items of Collateral held by the retiring
Collateral Agent under the Loan Documents, together with all records and other
documents necessary or appropriate in connection with the performance of its
duties of the successor Collateral Agent under the Loan Documents, and
(ii) execute and/or deliver to such successor Collateral Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the Liens created under the Loan Documents. After any retiring Collateral
Agent’s resignation hereunder, the provisions of this Section 10.14 shall
continue in effect for the benefit of such retiring Collateral Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Collateral Agent.
     23. Schedule 1 to the Credit Agreement is hereby amended and restated in
its entirety pursuant to the Schedule 1 attached to this Amendment.
     24. The Credit Agreement is not amended in any other respect.
     25. The Borrower affirms its obligations under the Credit Agreement, as
amended hereby, and the Borrower agrees that such obligations are valid and
binding enforceable in accordance with its terms, subject to no defense,
counterclaim, or defense.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  USP DOMESTIC HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                SUNTRUST BANK         as Administrative Agent, as Issuing Bank,
as Swingline Lender and as a Lender
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

11



--------------------------------------------------------------------------------



 



             
 
  BANK OF AMERICA, N.A.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

12



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL CORPORATION    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

13



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

14



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK OF KENTUCKY    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

15



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

16



--------------------------------------------------------------------------------



 



                  FIRST TENNESSEE BANK NATIONAL ASSOCIATION    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

17



--------------------------------------------------------------------------------



 



                  AMEGY BANK NATIONAL ASSOCIATION    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

18



--------------------------------------------------------------------------------



 



                  COMPASS BANK    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

19



--------------------------------------------------------------------------------



 



                  SIEMENS FINANCIAL SERVICES, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

20



--------------------------------------------------------------------------------



 



                  BANK OF OKLAHOMA, N.A.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

21